DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, and 17 objected to because of the following informalities: “includes at least the at least.” Appropriate correction is required. 
This informality can be fixed, for example, by canceling “the at least” portion. Thus, dependent claim 3 would read as: training a RRM to generate the trained RRM using a machine learning algorithm, a set of reference KPI attributes, a set of reference KPIs associated with at least one client, and a set of reference operational recommendations, wherein the set of reference KPIs includes at least the identified set of KPIs, and wherein the set of reference operational recommendations includes at least one operational recommendation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Namely, claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: linking the training a RRM to generate the trained RRM using a machine learning algorithm with the other elements of the claim of: a set of reference KPI attributes, a set of reference KPIs associated with at least one client, and a set of reference operational recommendations, wherein the set of reference KPIs includes at least the identified set of KPIs, and wherein the set of reference operational recommendations includes at least the at least one operational recommendation. 
For example, linking the training with the other elements of the claim can take the following form:  training a RRM to generate the trained RRM using a machine learning algorithm, by inputting a set of reference KPI attributes, a set of reference KPIs associated with at least one client, and a set of reference operational recommendations, wherein the set of reference KPIs includes at least the identified set of KPIs, and wherein the set of reference operational recommendations includes at least the at least one operational recommendation. 
Because dependent claim 3, 10, and 17 were rejected, dependent claims 4-7,11-14 and 18-20 are also rejected because they inherit the claim deficiency.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
IN step 1, claim 1 falls within one of the four statutory categories since it is a method/process claim.
IN step 2A prong 1, claim 1 sets forth: identifying…a set of key performance indicators (KPIs) associated with a particular client of a set of clients as an identified set of KPIs, each KPI of the identified set of KPIs associated with a plurality of KPI attributes used to determine a KPI score associated with each KPI; identifying…a set of particular KPI attributes associated with the identified set of KPIs associated with the particular client as an identified set of particular KPI attributes; performing…a recommendation assessment of the identified set of particular KPI attributes…to identify at least one operational recommendation for the particular client as the identified at least one operational recommendation, the identified at least one operational recommendation associated with at least one KPI of the identified set of KPIs; generating…a ranked set of the identified at least one operational recommendation based on a ranking associated with each KPI of the at least one KPI of the identified set of KPIs; and providing… the ranked set of the identified at least one operational recommendation to the particular client. The claim recites processes that can be practically performed in the human mind. Thus, the claim is an abstract idea in the "mental process" grouping.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: a recommendation system and a trained recommendation reference model (RRM). The elements of a recommendation system and a trained recommendation reference model (RRM)are elements that recite only the idea of a solution or outcome. See MPEP § 2106.05(f). Similar to Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so
functional, as to effectively cover any solution to an identified problem")). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a recommendation system and a trained recommendation reference model (RRM) amount to no more than mere instructions to “apply it” reciting a judicial exception. Thus, the claim is not patent eligible.
Regarding dependent claim 2, the rejection of claim 1 is incorporated and further, claim 2 recites: performed poorly compared against at least one of a best in class KPI calculated across the set of clients, an average KPI calculated across the set of clients, an industry best in class KPI calculated across the set of clients in the same industry as the particular client, an industry average KPI calculated across the set of clients in the same industry as the particular client, a region best in class KPI calculated across the set of clients in the same region as the particular client, or a region average KPI calculated across the set of clients in the same region as the particular client. These limitation form an abstract idea since it recites mental concepts that do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Thus, the dependent claim is ineligible.
Regarding dependent claim 3, the rejection of claim 1 is incorporated and further, claim 3 recites: …a set of reference KPI attributes, a set of reference KPIs associated with at least one client, and a set of reference operational recommendations, wherein the set of reference KPIs includes at least the identified set of KPIs, and wherein the set of reference operational recommendations includes at least the at least one operational recommendation. The claim recites processes that can be practically performed in the human mind. Thus, the claim is an abstract idea in the "mental process" grouping.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: training a RRM to generate the trained RRM using a machine learning algorithm. The elements of training a RRM to generate the trained RRM using a machine learning algorithm are elements that recite only the idea of a solution or outcome. See MPEP § 2106.05(f). Similar to Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of training a RRM to generate the trained RRM using a machine learning algorithm amount to no more than mere instructions to “apply it” reciting a judicial exception. Thus, the claim is not patent eligible.
Regarding dependent claim 4, the rejection of claim 1 and 3 is incorporated and further, claim 4 recites: using a loss function. This limitation forms an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Thus, the dependent claim is ineligible.
Regarding dependent claim 5, the rejection of claim 1 and 3 is incorporated and further, claim 4 recites: at least one of a binary logistic loss function that predicts the performance of each reference KPI of the set of KPIs or a multi-level logistic loss function that determines at least one reference operational recommendation of the set of reference operational recommendations to recommend for each reference KPI of the set of reference KPIs. This limitation forms an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Thus, the dependent claim is ineligible.
Regarding dependent claim 6, the rejection of claim 1 and 3 is incorporated and further, claim 6 recites: at least one of…. Thus, the claim is an abstract idea in the "mental process" grouping.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: a supervised learning algorithm using a deep neural network (DNN). The elements of a supervised learning algorithm using a deep neural network (DNN) are elements that recite only the idea of a solution or outcome. See MPEP § 2106.05(f). Similar to Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a supervised learning algorithm using a deep neural network (DNN) amount to no more than mere instructions to “apply it” reciting a judicial exception. Thus, the claim is not patent eligible.
Regarding dependent claim 7, the rejection of claim 1 and 6 is incorporated and further, claim 7 recites: at least one of…. Thus, the claim is an abstract idea in the "mental process" grouping.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: a convolution neural network or a long short-term memory (LSTM). The elements of a convolution neural network or a long short-term memory (LSTM) are elements that recite only the idea of a solution or outcome. See MPEP § 2106.05(f). Similar to Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a convolution neural network or a long short-term memory (LSTM) amount to no more than mere instructions to “apply it” reciting a judicial exception. Thus, the claim is not patent eligible.
Referring to independent claims 8 and 15, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 9-14 they are rejected on the same basis as dependent claims 2-7 since they are analogous claims.
Referring to dependent claims 16-20 they are rejected on the same basis as dependent claims 2-6 since they are analogous claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabhakara et al. US 2018/0083825 A1(“Prabhakara”). 
Regarding claim 1, Prabhakara teaches a computer-implemented method, comprising: identifying, by a recommendation system, a set of key performance indicators (KPIs) associated with a particular client of a set of clients as an identified set of KPIs, each KPI of the identified set of KPIs associated with a plurality of KPI attributes used to determine a KPI score associated with each KPI(Prabhakara, para. 0080, see also figs. 2, 3A, and 3B, “At step 304b, the observed values of the one or more performance metrics of the one or more processes may be determined. Further, the one or more process bottlenecks of the one or more processes may also be determined. In an embodiment, the analytics engine 210, under the control of the processor 202, may determine the observed values of the one or more performance metrics and the one or more
process bottlenecks of the one or more processes, based on performance analysis of the event log. The observed values of the one or more performance metrics and the one or more bottlenecks may be determined based on cross-clientele analysis of the metadata of the one or more events in the
retrieved event data. The one or more performance metrics may be measured in terms of a set of Key Performance Indicators (KPis) and/or a set of Service Level Agreements (SLAs ). The set of KPis or SLAs may be defined based on the one or more process models, decision rules of the organization, client requirements, and/or the predefined type associated with the plurality of clients.” Prabhakara teaches: the analytics engine 210, under the control of the processor 202, may determine the observed values of the one or more performance metrics and the one or more process bottlenecks of the one or more processes, based on performance analysis of the event log. The observed values of the one or more performance metrics and the one or more bottlenecks may be determined based on cross-clientele analysis of the metadata of the one or more events in theretrieved event data. The one or more performance metrics may be measured in terms of a set of Key Performance Indicators (KPis) and/or a set of Service Level Agreements (SLAs )(i.e. identifying, by a recommendation system, a set of key performance indicators (KPIs) associated with a particular client of a set of clients as an identified set of KPIs)The set of KPis or SLAs may be defined based on the one or more process models, decision rules of the organization, client requirements, and/or the predefined type associated with the plurality of clients (i.e. each KPI of the identified set of KPIs associated with a plurality of KPI attributes used to determine a KPI score associated with each KPI )); 
identifying, by the recommendation system, a set of particular KPI attributes associated with the identified set of KPIs associated with the particular client as an identified set of particular KPI attributes(Prabhakara, para. 0081, see also figs. 2, 3A, and 3B, “For instance, timestamp values associated with activities of various types may be used to determine metrics, such as average processing or working time, associated with that activity type. Further, analysis of the timestamp values may also be used to determine values of metrics, such as waiting time of activities, sojourn time between activities, and turnaround time (TAT) of activities. On cross-clientele analysis of the metadata related to the resources across the plurality of clients, the analytics engine 210 may determine various resource performance metrics. For instance, average processing time taken by a resource to process activities of various types, efficiency and productivity metrics associated with performance of an activity, and the like, may be determined. The one or more bottlenecks may be determined in terms of metrics, such as average waiting time of activities of various types, types of activities that are in wait state
for a maximum time (or greater than a threshold time). Other metrics that may be used to determine the one or more bottlenecks may include resource allocation per activity, average slack time of activities of various types, resources that consume maximum time during processing of activities of a particular type, and the like.” Prabhakara teaches: On cross-clientele analysis of the metadata related to the resources across the plurality of clients, the analytics engine 210 may determine various resource performance metrics. For instance, average processing time taken by a resource to process activities of various types, efficiency and productivity metrics associated with performance of an activity, and the like, may be determined (i.e. identifying, by the recommendation system, a set of particular KPI attributes associated with the identified set of KPIs associated with the particular client as an identified set of particular KPI attributes); 
performing, by the recommendation system, a recommendation assessment of the identified set of particular KPI attributes using a trained recommendation reference model (RRM) to identify at least one operational recommendation for the particular client as the identified at least one operational recommendation, the identified at least one operational recommendation associated with at least one KPI of the identified set of KPIs(Prabhakara, paras. 0087-0090, see also figs. 2, 3A, and 3B, “For instance, for a particular process, a skill set level of the resources may be identified as one of the features that may affect the execution behavior of the process. Based on the correlation analysis, the skill set level of the resources may be found to closely influence a performance metric, such as average working time of the process. Accordingly, the root-cause diagnosis engine 212 may formulate a problem- statement to ascertain which one or more skills in the skill set of the resources is one of the root-causes for the deviation in the average working time of that process. Thereafter, a resource-skill matrix may be constructed based on the relevant augmented business data. Each cell (i,j) in the resource-skill matrix may capture proficiency level of a resource [‘]i[’] in a skill [‘]j[’]. The resources may then be classified into different classes based on their proficiency on a variety of skills. Thus, each resource may be classified as proficient on a set of skills and novice in another set of skills. The root-cause diagnosis engine 212 may then apply a machine learning technique, such as decision trees, to learn discriminatory attributes between the various classes of skill efficiency in which the resources are classified. For example, skill set information of a group of resources who worked on tasks of a particular process may be filtered from the resource-skill matrix. Thereafter, based on a proficiency of the skills of the group of resources determined from the filtered resource-skill matrix, the group of resources may be categorized into various categories. Then, differentiating attributes may be ascertained across the group of resources categorized in the various skill proficiency categories. For instance, if resources of similar skill proficiency worked on the tasks of the process, the root-cause of longer working time on the tasks may be attributable to one or more employees who were staffed as ad-hoc resources on the tasks… [a]t step 308, one or more recommendations associated with client process execution of the one or more processes may be generated. In an embodiment, the recommendation engine 214, under the control of the processors 202, may be configured to generate the one or more recommendations associated with client process execution of the one or more processes based on the set of root-causes.” Prabhakara teaches: The root-cause diagnosis engine 212 may then apply a machine learning technique, such as decision trees, to learn discriminatory attributes between the various classes of skill efficiency in which the resources are classified. For example, skill set information of a group of resources who worked on tasks of a particular process may be filtered from the resource-skill matrix. Thereafter, based on a proficiency of the skills of the group of resources determined from the filtered resource-skill matrix, the group of resources may be categorized into various categories. Then, differentiating attributes may be ascertained across the group of resources categorized in the various skill proficiency categories (i.e. performing, by the recommendation system, a recommendation assessment of the identified set of particular KPI attributes using a trained recommendation reference model (RRM)) one or more recommendations associated with client process execution of the one or more processes may be generated the recommendation engine 214, under the control of the processors 202, may be configured to generate the one or more recommendations associated with client process execution of the one or more processes based on the set of root-causes (i.e. to identify at least one operational recommendation for the particular client as the identified at least one operational recommendation, the identified at least one operational recommendation associated with at least one KPI of the identified set of KPIs )); 
generating, by the recommendation system, a ranked set of the identified at least one operational recommendation based on a ranking associated with each KPI of the at least one KPI of the identified set of KPIs(Prabhakara, paras. 0089-0090, see also figs. 2, 3A, and 3B, “Once the set of root-causes is determined, the root-cause diagnosis engine 212 may also prioritize the set of root-causes based on a level of impact of each root-cause on the execution of each of the one or more processes. For instance, a root-cause of a deviation that may lead to a more severe non-compliance to the execution of a process may be prioritized above the other root-causes. The severity of non-conformance may be in terms of quantitative and qualitative metrics, as discussed in step 304c (with reference to the compliance analysis). At step 308, one or more recommendations associated with client process execution of the one or more processes may be generated. In an embodiment, the recommendation engine 214, under the control of the processors 202, may be configured to generate the one or more recommendations associated with client process execution of the one or more processes based on the set of root-causes.” Prabhakara teaches: the root-cause diagnosis engine 212 may also prioritize the set of root-causes based on a level of impact of each root-cause on the execution of each of the one or more processes (i.e. generating, by the recommendation system, a ranked set of the identified at least one operational recommendation based on a ranking associated with each KPI of the at least one KPI of the identified set of KPIs)); 
and providing, by the recommendation system, the ranked set of the identified at least one operational recommendation to the particular client(Prabhakara, para. 92, see also figs. 1, 2, 3A, and 3B, “At step 310, the one or more generated recommendations may be presented to the user of the first user computing-device 106. In an embodiment, the processor 202 may be configured to present the one or more generated recommendations to the user of the first user computing device 106. The processor 202 may transmit the one or more recommendations to the first user computing-device 106. The first user computing-device 106 may display the one or more recommendations to the first user, on a display screen of the first user computing-device 106, via a user interface of the first user computing-device 106.”).
Regarding claim 2, Prabhakara teaches the computer-implemented method of claim 1, wherein the at least one KPI of the identified set of KPIs associated with the identified at least one operational recommendation performed poorly compared against at least one of a best in class KPI calculated across the set of clients, an average KPI calculated across the set of clients, an industry best in class KPI calculated across the set of clients in the same industry as the particular client, an industry average KPI calculated across the set of clients in the same industry as the particular client, a region best in class KPI calculated across the set of clients in the same region as the particular client, or a region average KPI calculated across the set of clients in the same region as the particular client(Prabhakara, para. 0078, “Other statistics that may be uncovered through the process discovery analysis may include an average number of transactions/activities of each type being executed per resource for each process across the plurality of clients.” Prabhakara teaches: an average number of transactions/activities of each type being executed per resource for each process across the plurality of clients (i.e. an average KPI calculated across the set of clients)).1
Regarding claim 3, Prabhakara teaches the computer-implemented method of claim 1, further comprising: training a RRM to generate the trained RRM using a machine learning algorithm, a set of reference KPI attributes, a set of reference KPIs associated with at least one client, and a set of reference operational recommendations, wherein the set of reference KPIs includes at least the identified set of KPIs, and wherein the set of reference operational recommendations includes at least the at least one operational recommendation(Prabhakara, para. 0088-0090, see also fig. 2, “For instance, for a particular process, a skill set level of the resources may be identified as one of the features that may affect the execution behavior of the process. Based on the correlation analysis, the skill set level of the resources may be found to closely influence a performance metric, such as average working time of the process. Accordingly, the root-cause diagnosis engine 212 may formulate a problem- statement to ascertain which one or more skills in the skill set of the resources is one of the root-causes for the deviation in the average working time of that process. Thereafter, a resource-skill matrix may be constructed based on the relevant augmented business data. Each cell (i,j) in the resource-skill matrix may capture proficiency level of a resource [‘]i[’] in a skill [‘]j[’]. The resources may then be classified into different classes based on their proficiency on a variety of skills. Thus, each resource may be classified as proficient on a set of skills and novice in another set of skills. The root-cause diagnosis engine 212 may then apply a machine learning technique, such as decision trees, to learn discriminatory attributes between the various classes of skill efficiency in which the resources are classified. For example, skill set information of a group of resources who worked on tasks of a particular process may be filtered from the resource-skill matrix. Thereafter, based on a proficiency of the skills of the group of resources determined from the filtered resource-skill matrix, the group of resources may be categorized into various categories. Then, differentiating attributes may be ascertained across the group of resources categorized in the various skill proficiency categories. For instance, if resources of similar skill proficiency worked on the tasks of the process, the root-cause of longer working time on the tasks may be attributable to one or more employees who were staffed as ad-hoc resources on the tasks… [a]t step 308, one or more recommendations associated with client process execution of the one or more processes may be generated. In an embodiment, the recommendation engine 214, under the control of the processors 202, may be configured to generate the one or more recommendations associated with client process execution of the one or more processes based on the set of root-causes. In an embodiment, the recommendation engine 214 may generate
at least one recommendation for each root-cause in the set of root-causes by use of the augmented business data. The client process execution of the one or more processes may be accordingly performed through the service delivery framework of the organization, based on the one or more recommendations….” Prabhakara teaches: The root-cause diagnosis engine 212 may then apply a machine learning technique, such as decision trees, to learn discriminatory attributes between the various classes of skill efficiency in which the resources are classified. For example, skill set information of a group of resources who worked on tasks of a particular process may be filtered from the resource-skill matrix. Thereafter, based on a proficiency of the skills of the group of resources determined from the filtered resource-skill matrix, the group of resources may be categorized into various categories (i.e. training a RRM to generate the trained RRM using a machine learning algorithm, a set of reference KPI attributes, a set of reference KPIs associated with at least one client) at step 308, one or more recommendations associated with client process execution of the one or more processes may be generated and may be configured to generate the one or more recommendations associated with client process execution of the one or more processes based on the set of root-causes (i.e. and a set of reference operational recommendations, wherein the set of reference KPIs includes at least the identified set of KPIs, and wherein the set of reference operational recommendations includes at least the at least one operational recommendation)).
Referring to independent claims 8 and 15, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 9-10 and 16-17 they are rejected on the same basis as dependent claims 2-3 since they are analogous claims.
Referring to dependent claims 9-14 they are rejected on the same basis as dependent claims 2-7 since they are analogous claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakara et al. US 2018/0083825 A1(“Prabhakara”) in view of Tax et al. "Predictive business process monitoring with LSTM neural networks." International Conference on Advanced Information Systems Engineering. Springer, Cham, 2017 (“Tax”).
Regarding claim 4, Prabhakara teaches the computer-implemented method of claim 3, but does not teach wherein training the RRM further comprises using a loss function.
However, Tax teaches wherein training the RRM further comprises using a loss function(Tax, pgs. 482-483, see also fig. 2, “We optimize the weights of the neural network with the Adam learning algorithm… such that the cross entropy between the ground truth one-hot encoding of the next event and the predicted one-hot encoding of the next event as well as the mean absolute error (MAE) between the ground truth time until the next event and the predicted time until the next event are minimized.” Tax teaches: cross entropy and mean absolute error (MAE) (i.e. using a loss function )).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prabhakara with the above teachings of Tax the motivation to do so would be to better predict future actions using a sequential based neural network( Prabhakara, pgs. 474-478, “Predictive business process monitoring techniques are concerned with predicting the evolution of running cases of a business process based on models extracted from historical event logs… [t]he predictions generated by these techniques have a range of applications. For example, predicting the next activity (and its timestamp) or predicting the sequence of future activities in a case provide valuable input for planning and resource allocation. Meanwhile, predictions of the remaining execution time can be used to prioritize process instances in order to fulfill service-level objectives (e.g. to minimize deadline violations)… [r]ecurrent neural networks with Long Short-Term Memory (LSTM) architectures…have been shown to deliver consistently high accuracy in several sequence modeling application domains…[t]o address these questions, the paper puts forward LSTM architectures for predicting: (i) the next activity in a running case and its timestamp; (ii) the continuation of a case up to completion; and (iii) the remaining cycle time.”).  
Regarding claim 5, Prabhakara teaches the computer-implemented method of claim 3, but does not teach: wherein the loss function may comprise at least one of a binary logistic loss function that predicts the performance of each reference KPI of the set of KPIs or a multi-level logistic loss function that determines at least one reference operational recommendation of the set of reference operational recommendations to recommend for each reference KPI of the set of reference KPIs.
However, Tax teaches wherein the loss function may comprise at least one of a binary logistic loss function that predicts the performance of each reference KPI of the set of KPIs or a multi-level logistic loss function that determines at least one reference operational recommendation of the set of reference operational recommendations to recommend for each reference KPI of the set of reference KPIs(Tax, pgs. 482-483, see also fig. 2, “We optimize the weights of the neural network with the Adam learning algorithm… such that the cross entropy between the ground truth one-hot encoding of the next event and the predicted one-hot encoding of the next event as well as the mean absolute error (MAE) between the ground truth time until the next event and the predicted time until the next event are minimized” & see also Tax, pgs. 484, “This event log originates from the Business Process Intelligence Challenge (BPI’12) and contains data from the application procedure for financial products at a large financial institution. This process consists of three subprocesses: one that tracks the state of the application, one that tracks the states of work items associated with the application, and a third one that tracks the state of the offer… we narrow down our evaluation to the work items subprocess, which contains events that are manually executed. Further, we filter the log to
retain only events of type complete.” Tax teaches: cross entropy between the ground truth one-hot encoding of the next event and the predicted one-hot encoding of the next event (i.e. multi-level logistic loss function that determines at least one reference operational recommendation of the set of reference operational recommendations to recommend) contains data from the application procedure for financial products at a large financial institution. This process consists of three subprocesses: one that tracks the state of the application, one that tracks the states of work items associated with the application, and a third one that tracks the state of the offer (i.e. for each reference KPI of the set of reference KPIs )).2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prabhakara with the above teachings of Tax for the same rationale stated at Claim 4.
Regarding claim 6, Prabhakara teaches the computer-implemented method of claim 3, wherein the machine learning algorithm comprises at least one of a supervised learning algorithm using a deep neural network (DNN)(Prabhakara, pg. 483, see also fig. 2, “Modeling the next activity prediction function                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     a and time prediction function                         
                            
                                
                                    f
                                
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     with LSTMs can be done using several architectures. Firstly, we can train two separate models, one for                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     and one for                         
                            
                                
                                    f
                                
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     , both using the same input features at each time step, as represented in Fig. 2(a). Secondly,                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     and                          
                            
                                
                                    f
                                
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     can be learned jointly in a single LSTM model that generates two outputs, in a multitask learning setting…[a] hybrid option between the architecture of Figs. 2(a) and (b) is an architecture of a number of shared LSTM layers for both tasks, followed by a number of layers that specialize in either prediction of the next activity or prediction of the time until the next event, as shown in Fig. 2(c). It should be noted that activity prediction function                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     outputs the probability distribution of various possible continuations of the partial trace. For evaluation
purposes, we will only use the most likely continuation.” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prabhakara with the above teachings of Tax for the same rationale stated at Claim 4.
Regarding claim 7, Prabhakara teaches the computer-implemented method of claim 6, wherein the DNN comprises at least one of a convolution neural network or a long short-term memory (LSTM)( Prabhakara, pg. 483, see also fig. 2, “Modeling the next activity prediction function                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     a and time prediction function                         
                            
                                
                                    f
                                
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     with LSTMs can be done using several architectures. Firstly, we can train two separate models, one for                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     and one for                         
                            
                                
                                    f
                                
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     , both using the same input features at each time step, as represented in Fig. 2(a). Secondly,                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     and                          
                            
                                
                                    f
                                
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     can be learned jointly in a single LSTM model that generates two outputs, in a multitask learning setting…[a] hybrid option between the architecture of Figs. 2(a) and (b) is an architecture of a number of shared LSTM layers for both tasks, followed by a number of layers that specialize in either prediction of the next activity or prediction of the time until the next event, as shown in Fig. 2(c). It should be noted that activity prediction function                         
                            
                                
                                    f
                                
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                     outputs the probability distribution of various possible continuations of the partial trace. For evaluation purposes, we will only use the most likely continuation.”).3
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prabhakara with the above teachings of Tax for the same rationale stated at Claim 4.
Referring to dependent claims 11-14 they are rejected on the same basis as dependent claims 4-7 since they are analogous claims.
Referring to dependent claims 18-20 they are rejected on the same basis as dependent claims 4-5 since they are analogous claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jagadeesh Chandra Bose, R. P., et al. "Opportunities for process improvement: A cross-clientele analysis of event data using process mining." International Conference on Service-Oriented Computing. Springer, Berlin, Heidelberg, 2015(details a framework for analyzing operational event data of related processes across different clients to gain insights on process executions)
Khan, Asjad, et al. "Memory-augmented neural networks for predictive process analytics." arXiv preprint arXiv:1802.00938 (2018)(explores the application of deep learning techniques for solving various process analytics related problems. Based on recent advances in the field it uses  memory–augmented neural networks (MANN)s and adapts the latest model to date, namely the Differential Neural Computer to serve as an effective business process recommendation engine)
Gröger, Christoph, Holger Schwarz, and Bernhard Mitschang. "Prescriptive analytics for recommendation-based business process optimization." International Conference on Business Information Systems. Springer, Cham, 2014(presents the data-mining-driven concept of recommendation-based business process optimization on top of a holistic process warehouse by prescriptively generating action recommendations during process execution to avoid a predicted metric deviation)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.